Name: Commission Regulation (EC) No 963/2001 of 17 May 2001 on detailed rules for the application of Council Regulation (EC) No 1259/1999 as regards the additional Community support and the transmission of information to the Commission
 Type: Regulation
 Subject Matter: farming systems;  regions and regional policy;  environmental policy;  executive power and public service;  information technology and data processing;  agricultural policy
 Date Published: nan

 18.5.2001 EN Official Journal of the European Union L 136/4 COMMISSION REGULATION (EC) No 963/2001 of 17 May 2001 on detailed rules for the application of Council Regulation (EC) No 1259/1999 as regards the additional Community support and the transmission of information to the Commission THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1259/1999 of 17 May 1999 establishing common rules for direct support schemes under the common agricultural policy (1), and in particular Article 11, first indent, thereof, Whereas: (1) Rural development measures financed by the additional Community support referred to in Article 5(2) of Regulation (EC) No 1259/1999 shall form part of rural development programming in accordance with Articles 41 to 44 of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations (2). Therefore the Commission shall appraise the proposed measures in compliance with Article 33(2)(a) of Commission Regulation (EC) No 1750/1999 of 23 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (3), as last amended by Regulation (EC) No 672/2001 (4). (2) It is necessary to fix the time limits referred to in Article 5(2) of Regulation (EC) No 1259/1999 governing the availability of the additional Community support. The limits should allow sufficient time for Member States to use the additional Community support. (3) Article 5(2) of Regulation (EC) No 1259/1999 provides for the use of amounts made available from payment reduction for certain additional measures to existing rural development measures. This support could consist either in support for additional beneficiaries of existing measures, including beneficiaries of new commitments for additional actions in the framework of existing measures, or in support for additional measures. It should, however, not be used for simply increasing Community co-financing rates of measures already foreseen in the rural development programming documents. To ensure traceability, the financing source for a multiannual action undertaken by a beneficiary must remain the same until the end of this undertaking. (4) In order for the Commission to be fully informed of the measures taken by Member States to implement Regulation (EC) No 1259/1999, pursuant to Article 9 thereof, rules concerning the content and timing of communications should be adopted. (5) The joint committee drawn from the Management Committees set up by Article 42 of Council Regulation (EC) No 1254/1999 (5) and the corresponding Articles of the other Regulations on the common organisation of agricultural markets has not delivered an opinion within the time limit laid down by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Additional Community support 1. Amounts withheld in accordance with Article 3(2) and Article 4 of Regulation (EC) No 1259/1999 shall be used for the payment of additional Community support provided for in Article 5(2) of that Regulation at the latest by the end of the third financial year following that during which they are withheld. 2. The additional Community support to one or more of the four measures referred to in Article 5(2) of Regulation (EC) No 1259/1999 shall consist in a support granted: (a) to additional beneficiaries of existing measures included in rural development programming documents as referred to in Article 44(2) of Regulation (EC) No 1257/1999; and/or, (b) to additional measures to be included in rural development programming documents. The percentage of Community contribution to such additional support shall be the same as that provided in the rural development programming document for the measure concerned. 3. A multiannual action undertaken by a beneficiary shall not be alternately funded one year by the Community support as referred to in Article 33(2)(a) of Regulation (EC) No 1750/1999 and another year by the additional Community support provided for in Article 5(2) of Regulation (EC) No 1259/1999. Article 2 Transmission of information to the Commission 1. Member States shall communicate to the Commission in respect of Article 3 of Regulation (EC) No 1259/1999, and in respect of each of the sectors listed in the Annex to that Regulation: (a) an analysis of the situation of the agricultural land used and the production concerned with reference to the potential environmental effects; (b) a detailed description of the appropriate environmental measures envisaged by Article 3(1) of that Regulation which they have taken in the light of the analysis referred to in point (a); (c) a detailed description of the penalties which they have decided in accordance with Article 3(2) of that Regulation. 2. Where Member States choose to implement Article 4 of Regulation (EC) No 1259/1999, they shall communicate a detailed description of the measures adopted to this end. 3. Member States shall communicate a detailed description of any other measures adopted pursuant to Regulation (EC) No 1259/1999. 4. The descriptions referred to in paragraphs 1, 2 and 3 shall refer to all relevant legislation of the Member State and/or the Community. Member States shall communicate such national legislation to the Commission on request. 5. The communications referred to in paragraphs 1, 2 and 3 shall be made forthwith once the measures concerned have been adopted. For those measures adopted between 1 January 2000 and 31 July 2001, the communication shall be made by 30 September 2001. 6. Member States shall present each year, not later than 30 September, an update of the allocation, as additional Community support, of the amounts withheld in accordance with Article 3(2) and Article 4 of Regulation (EC) No 1259/1999, together with the statement of expenditure under Article 37 of Regulation (EC) No 1750/1999. Article 3 Annual report 1. An annual progress report on the implementation of measures and penalties referred to in Article 2(1), (2) and (3), including an assessment of their effects, shall be submitted to the Commission by 30 April each year. The first progress report shall be submitted by 30 April 2002 and shall cover the measures and penalties implemented during the years 2000 and 2001. Each progress report shall contain the following information: (a) a summary of available physical and financial data on the implementation of the measures and any penalties as referred to in Article 2(1), (2) and (3) followed by an analysis of this data including details of any major problems incurred; (b) an assessment of progress towards meeting the stated operational objectives, based on the information provided under point (a). 2. Where the report is not received by 30 April each year or is obviously incomplete, the Commission shall suspend for the Member States concerned the payment of the advance relating to expenditure under subheading 1A of the EAGGF Guarantee Section as follows: (a) if the report is not received by 15 May or is obviously incomplete at this date, an amount equivalent to the amounts deducted pursuant to Article 3(2) and Article 4 of Regulation (EC) No 1259/1999 between 1 May and 15 October of the previous year shall be withheld from the advances to be paid at the beginning of June; (b) if the report is received after 15 June or is obviously incomplete after this date, an amount equivalent to the amounts deducted pursuant to Article 3(2) and Article 4 of Regulation (EC) No 1259/1999 between 16 October and 30 April shall be withheld from the advances to be paid at the beginning of July. 3. Payment for the Member States concerned of the amount withheld in accordance with paragraph 2 shall be conditional upon receipt of the complete report and shall be made together with the second advance paid thereafter. Article 4 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2001. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 113. (2) OJ L 160, 26.6.1999, p. 80. (3) OJ L 214, 13.8.1999, p. 31. (4) OJ L 93, 3.4.2001, p. 28. (5) OJ L 160, 26.6.1999, p. 21.